[Cite as State v. Meadows, 2015-Ohio-3117.]

                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                :       APPEAL NO. C-140593
                                                      TRIAL NO. 14CRB-8751
        Plaintiff-Appellee,                   :
                                                           O P I N I O N.
  vs.                                         :

MORTIZE MEADOWS,                              :

     Defendant-Appellant.                     :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: August 5, 2015




Paula Boggs Muething, City Solicitor, Heidi Rosales, City Prosecutor, and Jennifer
Bishop, Assistant City Prosecutor, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and David Hoffmann,
Assistant Public Defender, for Defendant-Appellant.




Please note: we have removed this case from the accelerated calendar.
                      O HIO F IRST D ISTRICT C OURT OF A PPEALS


M OCK , Judge.

         {¶1}    Defendant-appellant Mortize Meadows was convicted, after a bench

trial, of one count of misdemeanor domestic violence in violation of R.C. 2919.25.

While Meadows raises four assignments of error on appeal, we address only his

fourth assignment of error as it is dispositive.

         {¶2}    Meadows claims that the trial court improperly conducted a bench

trial to determine his guilt. We agree. Meadows filed a written demand for a jury

trial, and no subsequent written jury waiver appears in the record. This court has

held that “[o]nce the demand for a jury trial has been filed in a petty offense case, the

trial judge may not proceed to try the defendant without a jury unless the defendant

makes a knowing, voluntary, and intelligent waiver of his right to a jury trial, and that

waiver is made a part of the record pursuant to R.C. 2945.05.” State v. Pflanz, 135 Ohio

App.3d 338, 339, 733 N.E.2d 1212 (1st Dist.1999), citing State v. Tate, 59 Ohio St.2d 50,

391 N.E.2d 738 (1979). Absent strict compliance with the requirements of R.C. 2945.05,

a trial court lacks jurisdiction to try the defendant without a jury. State v. Pless, 74 Ohio

St.3d 333, 658 N.E.2d 766 (1996), paragraph one of the syllabus.

         {¶3}    Since no jury waiver was filed, the trial court was without jurisdiction to

conduct a bench trial. We sustain Meadows’s fourth assignment of error, reverse the

judgment of the trial court, and remand the cause for either a jury trial or a bench trial

after the proper execution of a jury waiver pursuant to R.C. 2945.05. His remaining

assignments of error are made moot by our disposition of the fourth assignment of

error.

                                                  Judgment reversed and cause remanded.

CUNNINGHAM, P.J., and STAUTBERG, J., concur.

Please note:
         The court has recorded its own entry on the date of the release of this opinion.

                                              2